—Order of the Supreme Court, New York County (Diane Lebedeíf, J.), entered July 10, 1995, which granted the motions of defendants-respondents Fisher Development Corp., Michael McCormack and Aidan Martin seeking summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed for the reasons stated by Lebedeíf, J., without costs.
We add that the mere hope, expressed by plaintiffs, that evidence sufficient to establish defendants’ assumption of a duty to plaintiffs’ decedent may be obtained during discovery does not fulfill their obligation to demonstrate the likelihood of such disclosure (CPLR 3212 [f]) and, thus, is insufficient to defeat defendants’ motions for summary judgment (Frierson v Concourse Plaza Assocs., 189 AD2d 609, 610).
Concur — Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.